           Case 1:20-cv-05614-AKH Document 30 Filed 07/23/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 MICHAEL D. COHEN,                                              :
                                                                :
                                          Petitioner,           :   ORDER GRANTING
              v.                                                :   PRELIMINARY INJUNCTION
                                                                :
 WILLIAM BARR, in his official capacity as :                        20 Civ. 5614 (AKH)
 Attorney General of the United States, MICHAEL :
 CARVAJAL, in his official capacity as Director of :
 the Bureau of Prisons, and JAMES PETRUCCI, in :
 his official capacity as Warden of the Federal :
 Correctional Institution, Otisville,                           :
                                                                :
                                          Respondents.          :
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Upon the findings and conclusions stated on the record at oral argument

conducted telephonically on July 23, 2020, Petitioner Michael D. Cohen’s motion for injunctive

relief, see ECF No. 4, is granted as follows.

                 The Court finds that Respondents’ purpose in transferring Cohen from release on

furlough and home confinement back to custody was retaliatory in response to Cohen desiring to

exercise his First Amendment rights to publish a book critical of the President and to discuss the

book on social media. Accordingly, Respondents are hereby enjoined from any continuing or

future retaliation against Cohen for exercising his First Amendment rights. Respondents are

directed to provide Cohen with a COVID-19 test at his place of detention no later than tomorrow

morning, July 24, 2020, to report the results of that test to Cohen and to his Probation Officer

promptly when they become available, and to release Cohen from custody to any member of his

immediate family at the place of his detention at or before 2:00 p.m. tomorrow, July 24, 2020.

                 Upon Cohen’s release, the parties agree, and I so order, that Cohen will be subject

to the eight conditions of release set forth in the Federal Location Monitoring Agreement, see

ECF No. 7-2, provided, however, that adherence to condition one, except for the last sentence, is
             Case 1:20-cv-05614-AKH Document 30 Filed 07/23/20 Page 2 of 2




temporary, subject to the parties’ renegotiation of said temporary condition. 1 The condition shall

be consistent with the First Amendment and legitimate penological limitations on conduct to

which the parties mutually agree or the Court subsequently orders. The parties shall have one

week to conduct their negotiations and will, unless an extension has been granted, file a proposed

order to the Court by July 31, 2020. I reserve continuing jurisdiction to resolve any disputes in

settling an order and enforcing same.

                   This order, which codifies my extemporaneous ruling at argument, is intended to

be final. A written decision providing a fuller statement of my findings and conclusions will

follow when ready. The Clerk is instructed to terminate the open motion (ECF No. 4).



                   SO ORDERED.

Dated:             July 23, 2020                   ______________/s/_____________
                   New York, New York                 ALVIN K. HELLERSTEIN
                                                      United States District Judge




1
    Condition one provides:

                                                   2
